Title: To Benjamin Franklin from Catharine Greene, 5 December 1782
From: Greene, Catharine
To: Franklin, Benjamin


My Very Dear FriendWarwick Decbr. the 5th 1782
Have been favord with your letter by Count Segar, which he forwarded from Philadelphia he Came to Providence with the Army we Sent for him but was gone to Newport on his Return to Providence Ray was at home and waited on him he Sat a day to Come with Count Rhoshambow but it was a heavy Rain for three days, after that the first Coll went to Boston and he Said it was imposible to Come, for they are extreem attentive to there Duty— Yr Curious friend went to Providence to See the Novelty—and Sent for the Count to See her was Very much Pleasd with him and lamented not haveing an oppertunity of a farther acquantance and Shewing him every Civility in our Power he Says his Wife Visits you and Plays Chex but yr So Galant you Never beat her the officers Say; they are the happiest Couple in France Pray my Regards to her being one of her Spoues admirer he is So Sensible Sociable and Polite but all this you know— Yr Dear Sister is gone to Boston to Spend the Winter She grows infirm Mrs. Greenes Death and not haveing a letter from you a long time makes her low Spirited I Comfort her all I Can Remembering her of your Six Reasons in a former letter our family are all well and Joyn me in the tenderest Regards and Best Wishes for yr health and happiness Ray is at College learning as fast as he Can that he may Come to France when he Comes out of Colege he has enterd his 3d year he is Spoke highly of by the Presedent and Tutors hope he will make a good man the Count Speaks highly of yr Grandson I want a Peice of Beneys Drawing is he Still at Genevea are you well when do you Come to New England and make all our hearts Glad We long for Peice for the inhabitants of this State are and have been exceedingly Distrest and loosing Most all our Vesels are Very Poor but the French troops have greatly Releavd us from haveing the Militia on the Shore we are greatly indebted to them— Old uncle Tuthill has an Heir in his old age— Thomey lives to Torment Sukey and mrs. Partridg are living but not to there Brothers Children this from your affectionate Friend
Caty Greene

Spoues and Daugters love you Dearly believe every body does Doctr Franklin

 
Addressed: Doctr. Franklin
